             Case 1:02-cr-00294-BAH Document 55 Filed 04/21/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                 )
                                          )
                  v.                      )                  No. 02-cr-00294 (BAH)
                                          )
PAUL HAMMOND,                             )
                                          )
            Defendant.                    )
__________________________________________)

        EMERGENCY REQUEST FOR AMENDED JUDGMENT & ORDER FOR
                 IMMEDIATE RELEASE FROM CUSTODY

       Mr. Paul Hammond, through undersigned counsel, respectfully files this emergency

request that the Court enter an amended judgment forthwith and order the BOP to immediately

release Mr. Hammond from Rivers CI. In support thereof, counsel states:

       1.        This Court entered an order granting compassionate release on April 20, 2020.

ECF No. 54.

       2.        This should have been sufficient. However, the BOP has been inconsistent as to

the requirement that an amended judgment be entered. BOP does not require an amended

judgment in every case, see, e.g., United States v. Hopps, 1:19-cr-00197-BAH (this Court

entered an order on April 19, 2020; Mr. Hopps was released the night of April 20, 2020; and no

amended judgment was necessary), although it informed one judge in this district that it would

not act without one, see, e.g., United States v. Ghorbani, No. 1:18-cr-00255-PLF (in which Judge

Friedman was informed by BOP that an amended judgment was required for Mr. Ghorbani to be

released).




                                                 1
            Case 1:02-cr-00294-BAH Document 55 Filed 04/21/20 Page 2 of 2



       3.       The BOP has not yet acted on this Court’s order in Mr. Hammond’s case. Should

the delay be because BOP believes it needs an amended judgment in this case, Mr. Hammond

requests that this Court enter one immediately.

       5.       The emergency nature of the request is because health officials in North Carolina

(but not, it should be noted, officials at either Rivers CI or the BOP) confirmed on Sunday, April

19, 2020 that 4 individuals at Rivers CI have tested positive for COVID-19. See Dan Kane, A

second federal prison in NC has coronavirus cases, and U.S. officials aren’t tracking it, News &

Observer (Apr. 19, 2020), https://www.newsobserver.com/news/local/article242125516.html. In

a stunning admission, the BOP revealed that “the bureau’s case tracking does not include the

privately run prisons,” which have the capacity for “nearly 17,600 inmates.” Id.

       WHEREFORE, Mr. Hammond respectfully requests that this Court enter an amended

judgment forthwith and that it direct the BOP to process Mr. Hammond’s release from Rivers CI

immediately.

                                             Respectfully submitted,

                                             A.J. KRAMER
                                             FEDERAL PUBLIC DEFENDER

                                             ____________/s/______________
                                             JOANNA MUNSON PERALES
                                             Research & Writing Specialist
                                             625 Indiana Ave. NW, Ste. 550
                                             Washington, D.C. 20004
                                             (202) 208-7500




                                                  2
